184 F.2d 845
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.J. B. COOK AUTO MACHINE COMPANY, Inc., Respondent.
No. 11085.
United States Court of Appeals Sixth Circuit.
October 19, 1950.

Petition for Enforcement of an Order of N.L.R.B.
George J. Bott, Washington, D.C., Paul L. Styles, Regional Director, Atlanta, Ga., Samuel M. Singer, Washington, D. C., for petitioner.
Ernest M. Hawkins, Jr., Nashville, Tenn., for respondent.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause having come on to be heard upon the transcript of the record and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the petition for enforcement of the order of the National Labor Relations Board is hereby granted.